BARDGETT, Judge
(dissenting).
I respectfully dissent. The respondent’s liquor license was originally revoked upon a finding by the supervisor of liquor control that he committed the acts of selling liquor on Sunday and permitting a minor to sell intoxicating liquor. These are violations of law and could be the subject of a criminal prosecution. Had respondent been convicted by a court the governor would have the power to pardon those convictions. In my opinion, that pardon would remove those convictions from automatically disqualifying the person from holding a liquor license.
Damiano v. Burge, 481 S.W.2d 562 (Mo.App.1972), is a case where the President of the United States pardoned plaintiff from the conviction of an offense against the federal tax laws involving the sale and manufacture of intoxicating liquor. Subsequently he obtained a Missouri liquor employee’s permit. In 1969 the director of liquor control of Kansas City, Missouri, refused to issue or renew the permit on the ground that Damiano had been convicted of the violation of a law relating to the sale and manufacture of intoxicating liquor. On review the circuit court held that the pardon reinstated plaintiff’s eligibility to obtain an employee’s liquor permit. The court of appeals, Kansas City district, affirmed.
The reasoning is fully set forth in the court of appeals opinion and, therefore, it need not be restated or paraphrased here.
I do not believe there is any material or essential difference between a president or a governor pardoning after a criminal conviction and a president or governor pardoning violations the supervisor of liquor control found a licensee to have committed.
For the foregoing reasons and on the basis of Damiano v. Burge, supra, I would hold that the Governor of Missouri did have the power to issue the instant pardon and that it reinstated Theodoro’s eligibility to be considered for a license to sell package liquor.
Therefore, I dissent from the principal opinion in this case.